DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skiles et al. (Skiles) US 2018/0314939 A1.
 	In regard to claim 1, Skiles disclose A method for using graphical user interface to generate a machine learning model, the method comprising performing, by electronic device comprising: (Fig. 1-Fig. 7, Fig. 1, 102, [0004][0033] using GUI to define and assign document to classes using ML)
receiving, via a user interface, a selection of a template of a plurality of templates defining a machine learning model, each template corresponding to a category of a type of data; (Fig. 1-2, 130, [0021], [0027]-[0033] using GUI to define and assign document to classes using ML, selecting a class from classes) 
identifying a location of a plurality of training data comprising a first plurality of structured data records and first associated metadata records, each metadata record of the first associated metadata records identifying at least a classification label of the first plurality of structured data records; ([0025]0[0027][0033]-[0042] classifier generation instruction to generate training data and generate a document classifier is generate based on the data, docvecs, wordvecs, wordlist, classifier, etc. )   
training the machine learning model by analyzing each of the first plurality of structured data records and the first associated metadata records to generate a trained model; ([0025]-[0028][0038]-[0042] generate a document classifier based on the training data and train ML to determine the module to user for a particular document corpus) 
 identifying a location of a plurality of validation data comprising a second plurality of structured data records and second associated metadata records, each metadata record of the second associated metadata records identifying at least the classification label of the second plurality of structured data records; ([0030]-[0031] [0038]-[0046] identify second portion data as test data and use the test data to generate the document classifier)
validating the trained model by analyzing each of the second plurality of structured data records to generate an identification for each of the second plurality of structured data records; ([0042]-[0046]  validating the model by comparing the classifications indicated in the training data and generate classifiers for the test data) 
displaying an accuracy score by comparing the identification for each of the second plurality of structured data records against the second associated metadata records to generate the accuracy score; ([0042]-[0044] generate the best classifier by comparing the classifiers to determine the performing classifier with accuracy greater than or equal to a threshold, which is criterion set by the user) and 
generating code for the trained model, the code including the trained model and executable on a mobile device to classify data obtained from a sensor of the mobile device. ([0042]-[0046] ML instructions is generated on the device and the module can be used to classify new data obtained, note: obtain data from a sensor of the mobile device is well known to people with skill in the art and it is not an invention) 
 In regard to claim 2, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose further comprising:  analyzing the plurality of training data to determine a number of classes, each class corresponding to a different classification label; and comparing the classification label for the plurality of training data to determine consistency with the category of the type of data.  ([0035]-[0042][0046]-[0049] [0089]-[0090] multiple classifiers are identified with different classifiers and tags are compared with matching data type) 
In regard to claim 3, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose further comprising: 
 analyzing the plurality of training data to determine a number of classes, each class corresponding to a different classification label; ([0035]-[0042][0046]-[0049] [0089]-[0090] multiple classifiers are identified with different classifiers and tags are compared with matching data type) 
displaying a list of the classes of the plurality of training data on the graphical user interface; ([0035]-[0040] classifiers are displayed on the GUI) and
receiving a selection of one of more classes of a plurality of the classes for training the machine learning model.  ([0052]-[0057] [0071]-[0073]selecting a classifier to train the model) 
 In regard to claim 4, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose further comprising:
 displaying a list of the classes of the plurality of training data on the graphical user interface; ([0035]-[0040] classifiers are displayed on the GUI)  and
 receiving a selection of one of more classes of a plurality of the classes for training the machine learning model. ([0052]-[0057] [0071]-[0073] selecting a classifier to train the model) 
In regard to claim 5, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose further comprising receiving the identification of the location of the plurality of training data by selecting an icon associated with the training data and dragging the icon onto a designated area on the graphical user interface. (Fig. 1, [0029]-[0032] drag the doc to a folder representing a class on the GUI) 
 In regard to claim 6, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose wherein identifying the location of the plurality of validation data comprises automatically selecting a random portion of the training data, wherein the random portion of the training data is withheld from training the machine learning model. ([0040]-[0044] [0052]-[0057] [0088]-[0090]using a larger subset of the supervised training data to generate the best classifier, the portion of the supervised training data is not used. ) 
 In regard to claim 7, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose further comprising: 
receiving a selection that the plurality of validation data is to be automatically selected from the training data; ([0040]-[0044] [0052]-[0057] [0088]-[0090] selecting the test data from the training data) 
 withholding a preselected percentage of the training data from the training, the withheld training data comprising the second plurality of structured data records; ([0040]-[0044] [0088]-[0090] partition the training data in training portion and test portion, the test portion are the test data) 
 validating the trained model by analyzing each of the second plurality of structured data records to generate the identification for each of the second plurality of structured data records and the second associated metadata records; ([0038]-[0046]  validating the model by comparing the classifications indicated in the training data and generate classifiers for the test data) and 
generating the accuracy score by comparing the identification for each of the second plurality of structured data records against the second associated metadata records. ([0042]-[0044] generate the best classifier by comparing the classifiers to determine the performing classifier with accuracy greater than or equal to a threshold, which is criterion set by the user)
In regard to claim 8, Skiles disclose The method of claim 1, the rejection is incorporated herein.
Skiles disclose further comprising: 
detecting reaching a threshold for the plurality of training data; and 
automatically training the machine learning model; and generating the code for the trained model.  ([0042]-[0049] generate the best classifier by comparing the classifiers to determine the performing classifier with accuracy greater than or equal to a threshold, and train the model and generate instructions for the model)
In regard to claims 9-16, claims 9-16 are computing device claims corresponding to the method claims 1-8 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-8.
In regard to claims 17-20, claims 17-20 are computing device claims corresponding to the method claims 1-3, 7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-3, 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20160042296 A1 	2016-02-11 		Shan et al.

Generating And Using A Knowledge-Enhanced Model
Shan et al. disclose functionality is described herein for generating a model on the basis of user-behavioral data and knowledge data. In one case, the user-behavioral data identifies queries submitted by users, together with selections made by the users in response to the queries. The knowledge data represents relationships among linguistic items, as expressed by one or more structured knowledge resources. The functionality leverages the knowledge data to supply information regarding semantic relationships which may not be adequately captured by the user-behavioral data, to thereby produce a more robust and accurate model (compared to a model produced on the basis of only user-behavioral data). Functionality is also described herein for applying the model, once trained. In one case, the model may correspond to a deep learning model… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143